DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, these claims claim the following:

“the overload safety device further comprising a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device and adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure relief valve in proportion to the determined outreach and/or the detected determined position of the crane hook.”, see lines 8-13 of claim 1.

“a control unit including a processor and non-transitory memory with instructions stored therein for determining detecting the outreach and/or the position of the crane hook with the at least one detection device, adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure cartridge valve in proportion to the detected determined outreach and/or the determined position of the crane hook, and switching an outlet pressure of the at least one pressure limiting valve as a control pressure to the at least one pressure rebel-cartridge valve.”, see lines 9-16 of claim 12.

The above limitation is considered new matter for the following reason(s).  The specification does not disclose none of the control unit, processor nor non-transitory memory determining the outreach and/or the position of the crane hook.  At best, the specification may disclose the control unit receiving the outreach and/or the position of the crane hook from the at least one detection device.

If Applicants do not agree, Applicants are asked to directly point out where in the specification (by citing page numbers and line numbers) where the specification provides support for a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12, 14-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 12, these claims claim the following:

“an overload safety device having at least one detection device for detecting an outreach and/or a position of the crane hook”, see lines 6-7 of claim 1.

“an overload safety device having at least one detection device for detecting an outreach and/or a position of the crane hook”, see lines 6-7 of claim 12.

These claims are rendered indefinite because the claims are not clear as to whether or not the claimed outreach (i.e. exceeding) is with respect to the crane hook or another portion of the crane.  The claimed position appears directed to the position of the crane hook.  For this office action, the claimed outreach of claims 1 and 12 will be interpreted as referring an outreach of a portion of the crane.  

Regarding claims 1 and 12, these claims claim the following:

“the overload safety device further comprising a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device and adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure relief valve in proportion to the determined outreach and/or the detected determined position of the crane hook.”, see lines 8-13 of claim 1.

“a control unit including a processor and non-transitory memory with instructions stored therein for determining detecting the outreach and/or the position of the crane hook with the at least one detection device, adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure cartridge valve in proportion to the detected determined outreach and/or the determined position of the crane hook, and switching an outlet pressure of the at least one pressure limiting valve as a control pressure to the at least one pressure rebel-cartridge valve.”, see lines 9-16 of claim 12.

These claims are rendered indefinite because the above claim subject matter of claims 1 and 12 appear to be inconsistent with the specification, as there is no disclose in the specification of the control unit determining (i.e. deciding) an outreach and/or a position of a crane hook.  At best, the specification may disclose the control unit receiving the outreach and/or the position of the crane hook from the at least one detection device.
 
For this office action, prior art obvious to a control unit receiving the outreach and/or the position of the crane hook from the at least one detection device will be considered as obvious to the above claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dixon (US Patent 3,690,387) in view of Miller (US Patent 3,814,265).
Regarding claim 1, Dixon discloses a boom rotation brake release means for derricks comprising:

A crane (see figure 1), comprising:a slewing gear (at least one of: 17, 18, 19, and/or 20, see figure 1);a hydraulic slewing gear drive (21, see figure 1), wherein the slewing gear is held in position via aholding torque (see column 2 lines 20-44, especially lines 25-33) applied by the hydraulic slewing gear drive; 
a crane hook (39, see figure 1); and 
an overload safety device (structure as shown in figures 2 or 3) having at least one pressure relief valve (at least one of 22 or 77), adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure relief valve in proportion to the determined outreach (the outreach considered either of the pressure that exceeds the resistance of spring 78 or the pressure that exceeds the resistance of the valve 22) and/or the determined position of the crane hook.  See column 2 lines 20-44, column 7 lines 3-42, and column 8 lines 11-34.

Dixon does not explicitly disclose 1) the overload safety device having at least one detection device for detecting an outreach, and 2) a control unit including a processor and non-transitory memory (such as signals).

Miller discloses a similar slewing crane (see figures 1-5) and teaches of an overload safety device (considered at least one of solenoid valves 100, 101, 102, and weight-load device 104) comprising an weight overload device (104, i.e. a detection device) mounted to an appropriate location of the crane to measure the load on boom (see column 6 lines 4-24) and used to deactivate hydraulic valves when the boom exceeds safe operating limits (see column 2 lines 12-34, and column 8 lines 5-28).  The weight overload device (i.e. detection device 104) is connected to solenoid valves 100, 101, 102 to open the valves when the boom exceeds safe operating limits (see column 2 lines 12-34, and column 8 lines 5-28).


At the time of the invention was made by the applicant, it would have been obvious to a person of ordinary skill in this art to modify the device of Dixon by substituting or adding the weight overload device (i.e. detection device) of Miller to the overload safety device of Dixon, to reduce complexity, costs, and maintenance as taught by Miller, to provide additional safeguards as taught by Miller, and/or to provide a warning signal when the boom load has exceeded as taught by Miller.

Further, at the time of the invention was made by the applicant, it would have been obvious to a person of ordinary skill in this art to modify the device of Dixon by substituting electronic structure (such as a control unit, processor, and non-transitory memory) for some of the hydraulic control structure of Dixon or adding electronic structure (such as a control unit, processor, and non-transitory memory) into the hydraulic control system of Dixon, to provide an electro-hydraulic crane control system as taught by Miller, to reduce manual work by at least partially automating the electro-hydraulic crane control system of Dixon as modified Miller, and/or to provide an improved fluid control to the control system of Dixon, as an electro-hydraulic crane control system provides better fluid control than a solely hydraulic system.

The controller of Dixon as modified above (as discussed in the two paragraphs above) has non-transitory memory and instructions (i.e. signals).

Regarding claim 2, Dixon as modified above further shows wherein in a non-opened state of the at least one pressure relief valve, the holding torque is defined by a pressure setting of a hydraulic pump connected to a 
Regarding claim 3, Dixon as modified above further shows wherein the overload safety device has at least one pressure limiting valve (the other of 22 or 77), whose outlet pressure is switched as a control pressure to the at least one pressure relief valve.
Regarding claim 4, Dixon as modified above further shows wherein instructions stored in the non-transitory memory further comprise instructions (i.e. signals) for regulating the at least one pressure limiting valve and instructions for regulating the control pressure of the at least one pressure relief valve in proportion to the detected outreach and/or position of the crane hook (see figures 2 or 3 of Dixon) via the at least one pressure limiting valve.
Regarding claim 5, Dixon as modified above further shows wherein a control line (see control lines of figure 2 or 3 of Dixon) of the at least one pressure relief valve is connected to a supply side of the system pressure line of the hydraulic slewing gear drive via at least one check valve (one of 76, 95, 83 or 59, see figure 2 or 3 of Dixon), and wherein the control line is further connected to the backflow side of the system pressure line of the hydraulic slewing gear drive via at least one check valve (the other of 76, 95, 83, or 59).
Regarding claim 6, Dixon as modified above further shows wherein the hydraulic slewing gear drive has at least one hydraulic motor (21) which applies the holding torque.
Regarding claim 7, Dixon as modified above further shows wherein the instructions (i.e. signals) stored in the non-transitory memory further comprise instructions for adjusting the system pressure based on a definable limit holding torque (see column 2 lines 20-44, especially lines 25-33 of Dixon, and/or see figures 2 or 3 of Dixon). 
Regarding claim 8, Dixon as modified above further shows wherein at least one pressure relief valve is a pressure cartridge valve (as the valve is removable, similar to a cartridge, such as when the valve needs to be repaired or replaced.). 
Regarding claim 9, Dixon as modified above further shows wherein at least one on/off valve (at least one of the other valves of Dixon, not valves 22 or 77, see figures 2 or 3) is provided which is capable of blocking at least one pressure relief valve in a non-controlled state. 
Regarding claim 10, Dixon as modified above further shows wherein the on/off valve is coupled with at least one switch position sensor (the weight overload device as taught by Miller), and wherein the crane is rotatably supported about a vertical axis by the slewing gear (see figures 1-3 of Dixon) and capable of being on an offshore platform (the crane of Dixon as modified above comprises all the claimed structure of the claimed crane and further is capable of operating off-shore). 
Regarding claim 11, Dixon as modified by Miller further shows wherein the crane is rotatably supported about a vertical axis by the slewing gear (see figures 1-3 of Dixon) and capable of being on an offshore platform (the crane of Dixon as modified above comprises all the claimed structure of the claimed crane and further is capable of operating off-shore), and wherein the overload safety device regulates the system pressure via the pressure relief valve when the crane is vertically outside an area of the offshore platform (such as if the crane of Dixon as modified is positioned at the edge of the offshore platform, and the crane boom is over the edge of the offshore platform), and does not regulate the system pressure via the pressure relief valve when the crane is vertically within the area of the offshore platform (such as when the crane of Dixon as modified above is in the position as shown in figure 1 of Dixon and the crane boom is within the area of the offshore platform, or such as when the crane is off.).

Regarding claim 12, Dixon discloses a boom rotation brake release means for derricks comprising:

A crane (see figure 1), comprising:a slewing gear (at least one of: 17, 18, 19, and/or 20, see figure 1);a hydraulic slewing gear drive (21, see figure 1), wherein the slewing gear is held in a position via aholding torque (see column 2 lines 20-44, especially lines 25-33) applied by the hydraulic slewing gear drive; 
a crane hook (39, see figure 1); and 
an overload safety device (structure as shown in figures 2 or 3) having at least one pressure cartridge valve (at least one of 22 or 77, as the pressure cartridge valve is a pressure cartridge valve, as the valve is 

the overload safety device further comprising a control unit (the hydraulic control structure of figure 2 and/or 3) including a processor (the hydraulic processor structure of figure 2 or 3), and

adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure cartridge valve in proportion to the determined outreach (the outreach considered either of the pressure that exceeds the resistance of spring 78 or the pressure that exceeds the resistance of the valve 22) and/or the determined position of the crane hook, and switching an outlet pressure of the at least one pressure limiting valve as a control pressure to the at least one pressure cartridge valve (See column 2 lines 20-44, column 7 lines 3-42, and column 8 lines 11-34).

Dixon does not explicitly disclose 1) the overload safety device having at least one detection device for detecting an outreach of the crane hook, and 2) the control unit including a processor and non-transitory memory (such as signals).

Miller discloses a similar slewing crane (see figures 1-5) and teaches of an overload safety device (figure 2) comprising an weight overload device (104, i.e. a detection device) mounted to an appropriate location of the crane to measure the load on boom (see column 6 lines 4-24) and used to deactivate hydraulic valves when the boom exceeds safe operating limits (see column 2 lines 12-34, and column 8 lines 5-28).  The weight overload device (104) connected to solenoid valves 100, 101, 102 to open the valves when the boom exceeds safe operating limits (see column 2 lines 12-34, and column 8 lines 5-28).  

Miller further teaches that the crane control system is an electro-hydraulic control system (see column 3 lines 63-67).  Miller teaches that the benefits of the taught weight overload device and solenoid valve structure reduces complexity, costs, and maintenance over prior art devices (see column 2 lines 44-54), 

At the time of the invention was made by the applicant, it would have been obvious to a person of ordinary skill in this art to modify the device of Dixon by substituting or adding the weight overload device (i.e. detection device) of Miller to the overload safety device of Dixon, to reduce complexity, costs, and maintenance as taught by Miller, to provide additional safeguards as taught by Miller, and/or to provide a warning signal when the boom load has exceeded as taught by Miller.

Further, at the time of the invention was made by the applicant, it would have been obvious to a person of ordinary skill in this art to modify the device of Dixon by substituting electronic structure (such as a control unit, processor, and non-transitory memory) for some of the hydraulic control structure of Dixon or adding electronic structure (such as a control unit, processor, and non-transitory memory) into the hydraulic control system of Dixon, to provide an electro-hydraulic crane control system as taught by Miller, to reduce manual work by at least partially automating the electro-hydraulic crane control system of Dixon as modified Miller, and/or to provide an improved fluid control to the control system of Dixon, as an electro-hydraulic crane control system provides better fluid control than a solely hydraulic system.

The controller of Dixon as modified above (as discussed in the two paragraphs above) has non-transitory memory and instructions (i.e. signals).  In addition, as Dixon as modified above is obvious to all the claimed structure, the device of Dixon as modified above would switch an outlet pressure of the at least one pressure limiting valve as a control pressure to the at least one pressure relief valve similar to Applicants’ claimed invention. 

Regarding claim 14, Dixon as modified above further shows wherein the instructions stored in the non-transitory memory further comprise instructions (i.e. signals) for regulating the at least one pressure limiting valve and instructions for regulating the control pressure of the at least one pressure cartridge valve in proportion to the 
Regarding claim 15, Dixon as modified above further shows wherein the control line (see figure 2 or 3 of Dixon) of the at least one pressure cartridge valve is connected to a supply side of a system pressure line (see figure 2 or 3 of Dixon) of the hydraulic slewing gear drive via at least one check valve (one of 76, 95, 83 or 59, see figure 2 or 3 of Dixon), and wherein the control line is further  connected to a backflow side of the system pressure line of the hydraulic slewing gear drive via at least one check valve (the other of 76, 95, 83, or 59). 
Regarding claim 16, Dixon as modified above further shows wherein the hydraulic slewing gear drive has at least one hydraulic motor (21) which applies the holding torque. 
Regarding claim 17, Dixon as modified above further shows wherein the instructions (i.e. signals) stored in the non-transitory memory further comprise instructions for adjusting the system pressure based on a definable limit holding torque (see column 2 lines 20-44 especially lines 25-33, column 7 lines 3-42, and column 8 lines 11-34 of Dixon, and/or see figures 2 or 3 of Dixon).
Regarding claim 19, Dixon as modified above further shows wherein at least one on/off valve (at least one of the other valves of Dixon, not valves 22 or 77, see figures 2 or 3) is provided which is capable of blocking at least one pressure relief valve in a non-controlled state. 
Regarding claim 20, Dixon as modified above further shows wherein the crane is rotatably supported about a vertical axis by the slewing gear (see figures 1-3 of Dixon) and capable of being on an offshore platform, and wherein the instructions stored in the non-transitory memory further comprise instructions for determining whether the crane hook is vertically outside a platform area of the crane, and adjusting the system pressure when outside the platform area, and not adjusting the system pressure when within the platform area (see figures 2 and 3 of Dixon). 

Response to Arguments
Applicants’ arguments filed November 18, 2020 (see Remarks REM of 11/18/2020) have been fully considered but they are not persuasive.
Applicants’ argue the following:


The Examiner respectfully does not agree for the following reason(s).

First, from review of paragraph 0030 and paragraphs 0032-0033, these paragraphs do not provide support for the amendments to claims 1 and 12.  For example, none of these paragraphs disclose “the overload safety device further comprising a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device and adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure relief valve in proportion to the determined outreach and/or the detected determined position of the crane hook.”, see lines 8-13 of claim 1, as there is no disclosure of the control unit determining the outreach and/or the position of the crane hook.

If Applicants do not agree, Applicants are asked to point out where in paragraph 0030 and paragraphs 0032-0033 the subject matter for the amendments are supported. 

Second, as the amendments to claims 1 and 12 are not supported by paragraph 0030 and paragraphs 0032-0033, the amendments are not considered consistent with the specification.  Thus, the amendments are not commensurate with the scope of the specification. 

Thus, the 112(b) requirements have not been met and the claims still remain rejected under U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are as follows: US Publication 2007/0017889 A1 (Schobesberger) and US Publication 2014/0083965 A1 (Mayer) are other publications that show the status of the art, along with Dixon (US Patent 3,690,387).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/